DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
Claims 1-2, 4-7, and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haevescher et al. (WO 2018/233969). 
Regarding claim 1, Haevescher discloses a shift device (fig. 1), comprising: a shift body (3) that has a shift position which is altered as a result of the shift body being rotated towards a circumferential direction side; a rotating portion (23) that is rotated as a result of the shift body (3) being rotated; and a detection mechanism (9, 19, 17) that is provided with a placement portion (17) which is disposed at an outer side in a rotation radial direction of the rotating portion (23), the shift position of the shift body (3) being detected as a result of a relative position between the rotating portion (23) and the placement portion (17) being detected; wherein as a result of the shift body (3) being displaced towards an axial direction side thereof (X1 or X2), the shift position of the shift body is altered and the relative position of the rotation portion (23) with respect to the placement portion (17) is altered between one side of the placement portion and another side of the placement portion (i.e., either of P2 or P3 relative to P1). 

    PNG
    media_image1.png
    573
    537
    media_image1.png
    Greyscale

Regarding claim 2, Haevescher discloses the shift device according to Claim 1, wherein the rotating portion (23) is provided integrally (fig. 1 shows an integral arrangement of 23 and 3) with the shift body (3).  
Regarding claim 4, Haevescher discloses the shift device according to Claim 1, further comprising a placement component (15) at (the scope of the phrase “at” includes “near”) which the placement portion (17) is disposed (fig. 1 shows 15 connected to 17), and that is disposed perpendicularly (fig. 1 shows 15 perpendicular to 3) relative to a shift body (3) axial direction side.  
Regarding claim 5, Haevescher discloses the shift device according to Claim 4, wherein the placement component (15) is formed as a wiring substrate (PCB 15).  
Regarding claim 6, Haevescher discloses the shift device according to Claim 4, wherein a mechanism (11) other than the detection mechanism is disposed at the shift body axial direction side of the placement component (15).  
Regarding claim 7, Haevescher discloses the shift device according to Claim 4, wherein a mechanism (11) other than the detection mechanism is provided at the placement component (15).  
Regarding claim 10, Haevescher discloses a shift device (fig. 1), comprising: a shift body (3) that has a shift position which is altered as a result of the shift body being rotated towards a circumferential direction side; a rotating portion (23) that is rotated as a result of the shift body (3) being rotated; and a detection mechanism (9, 19, 17) that is provided with a placement portion (17) which is disposed at an outer side in a rotation radial direction of the rotating portion (23), the shift position of the shift body (3) being detected as a result of a relative position between the rotating portion (23) and the placement portion (17) being detected, wherein the placement portion (17) is disposed at a range (i.e., at a distance) in a rotation axial direction of the rotating portion (23).  
Regarding claim 11, Haevescher discloses the shift device according to claim 1, wherein an axial center point (i.e., the point where 3 intersects 23) of the rotating portion (23) is altered between one side of the placement portion and another side of the placement portion (i.e., either of P2 or P3 relative to P1). 

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. SCOTT FIX whose telephone number is (571)272-8535. The examiner can normally be reached M-Th 10a-3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William J. Kelleher can be reached on (571)272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T. SCOTT FIX/Examiner, Art Unit 3658                                                                                                                                                                                                        
/Jake Cook/Primary Examiner, Art Unit 3658